[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The motion to dismiss is denied. The proper return date appeared on the writ of summons sheet. An incorrect return date appeared in the body of the complaint. This scenario is very similar to Bowes v. Wilborn, 1993 Westlaw 427352 (Conn.Super.) In that case, the writ of summons named the Judicial District of New Haven as the court to which the case was to be returned. In contrast, the complaint made the case returnable to the Judicial District of Fairfield at Bridgeport. That count reviewed Connecticut General Statutes § 52-45a which states, in pertinent part, that the writ of summons shall describe, inter alia, "the court to which it is not returnable, the return day and the date and place for the filing of an appearance." The statute does not require the complaint to contain this same information. The court found that the writ of summons was correct and that the mistake of return date in the complaint did not nullify the plaintiff's compliance with Connecticut General Statutes § 52-45a. CT Page 11323
This court finds the Bowes count's logic persuasive.
The motion to dismiss is denied.
LAWRENCE L. HAUSER, JUDGE.